DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/12/2022 amended claims 1-2, 8-11, 15-17, cancelled claim 14 and added new claim 22.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 10/12/2021; therefore this rejection is withdrawn.  Applicants’ amendments in light of their arguments regarding unexpected results are persuasive and, therefore, the 35 USC 103 rejection over Page in view of Leck from the office action mailed 10/12/2021 is withdrawn.  For the reasons stated below, claims 1-6, 8-13 and 15-22 are allowed.      


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    



B) Please AMEND claim 1 as follows:
at the END of the claim please ADD the following phrase:
-------- “, a is a number of 1 or more.” ---------



Spoke with Derek Lightner on 1/26/2022 and he agreed to the amendments discussed above.     



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  
As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise a mixture of base oils to which is added phosphorus-based rust inhibitors and amine-based antioxidants.  However, the lubricant compositions of the instant application are unique in that they are limited to a specific set of base oils present in a narrow concentration ratio.  The combination of base oils and specific additives leads to enhanced water separability and sludge precipitation 
Applicants have compared their lubricant compositions to a known set of compositions which represent the prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of water separability and sludge precipitation than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims; therefore claims 1-6, 8-13 and 15-22 are allowed.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771